Case 3:21-cv-02046-TAD-KDM Document1 Filed 07/15/21 Page 1of5PagelD#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

MONROE DIVISION
MORGAN R. BLAKE CIVIL ACTION NO, 22/-€¥ -20
Plaintiff
VERSUS JUDGE TERRY A. DOUGHTY
JACOB BROWN, Individually, and in his MAGISTRATE JUDGE KAYLA
capacity as a Louisiana State Trooper; MCCLUSKEY

RANDALL DICKERSON, Individually
and in his capacity as a Louisiana State
Trooper; JUSTIN MORRIS, Individually
and in his capacity as a Louisiana State
Trooper; and William C. Martin, Individually
and in his capacity as a Louisiana State Trooper
COMPLAINT
Complainant, MORGAN R. BLAKE, by and through his counsel of record, state and
allege as follows:
I. JURISDICTION
L. This is an action seeking money damages and other relief. The jurisdiction of this
Honorable Court is invoked pursuant to 28 U.S.C. § 1331 and 1343, this lawsuit
being authorized by 42 U.S.C. § 1983.
2. This action seeks damages and other relief to redress violations by Defendants
acting under color of state law and to recompense Complainant for the deprivation

of his rights, privileges and immunities guaranteed to them by the Constitution of

the United States, particularly the Fourth and Fourteenth Amendments.

 
Case 3:21-cv-02046-TAD-KDM Document1 Filed 07/15/21 Page 2 of 5 PagelD#: 2

3. Complainant also invokes this Court’s pendent jurisdiction to hear and adjudicate

his claim arising under the laws of the State of Louisiana.

H. PARTIES
4. Complainant, Morgan R. Blake, resides in Rancho Mirage, Riverside County,
California.
5. Jacob Brown, Individually and in his capacity as a Louisiana State Trooper.
6. Randall Dickerson, Individually and in his capacity as a Louisiana State Trooper.
@ William C. Martin, Individually and in his capacity as a Louisiana State Trooper.
8. These Defendants are sued in their individual and official capacities.
9. At all times pertinent to this Complaint, the Defendants acted under color of state
law.
fl FACTS

10. On or about July 16, 2019, at approximately 6:30 a.m., Complainant was traveling
east on [-20 in a black Mercedes SUV.

11. At that same time, State Trooper Justin Morris was traveling east on I-20 near
milepost 101 when he observed the vehicle being driven by Complainant,
activated his emergency lights and conducted a traffic stop.

12. Complainant pulled over and provided the State Trooper with his California
Driver’s License.

13. Complainant advised the officer that the SUV he was driving had been rented in
Los Angeles by his brother and that he was on his way to Jackson, Mississippi.

14. The State Trooper asked Complainant to exit his vehicle and asked for consent to

search the vehicle. Complainant refused consent.

 
Case 3:21-cv-02046-TAD-KDM Document1 Filed 07/15/21 Page 3 of 5 PagelD#: 3

15. Complainant was detained without cause at the scene on the side of the roadway.

16. The LSP K-9 unit was then called to the scene and Trooper Jake Brown was
deployed with LSP K-9 “Skip”.

1 Search of the vehicle was then made and approximately thirteen pounds of

marijuana was found in the vehicle.

18. Complainant was then arrested, handcuffed and advised of his Miranda rights.

19, Complainant was then assaulted and battered by Troopers Morris and Brown.

20. Complainant was then transported to Troop F Headquarters in Monroe, Louisiana.
21, While at Troop F, an ambulance was called for complainant who was injured by

the earlier aggravated battery. Complainant was then transported to LSU Conway
Hospital for further evaluation and treatment.

22. Troopers Martin and Dickerson while at LSU Conway Hospital again assaulted
and battered, without cause or provocation, Complainant.

23s Complainant was ultimately released by LSU Conway and was sent to Ouachita
Correctional Center and booked.

24, Due to the altercations between Complainant and Troopers, Brown, Dickerson
and Martin, Complainant suffered injuries to various portions of his body.

25. Complainant received physical injuries which required medical treatment as a
result of the multiple batteries by Troopers, Brown, Dickerson and Martin.

26.  Atno time did Complainant commit an offense against the laws of the State of

Louisiana for which in any way justified Defendants’ actions.

 
Case 3:21-cv-02046-TAD-KDM Document1 Filed 07/15/21 Page 4of5PagelD#: 4

IV. VIOLATIONS OF LAW

COUNT 1
27. Defendants’ actions in physically abusing Complainant were intentional,
malicious and in bad faith.
28. Asa direct and proximate result of Defendants’ actions, Complainant received

injuries which required medical attention.

29, Asa direct and proximate result of Defendants’ actions, Complainant was
deprived of rights, privileges and immunities guaranteed to him under the Fourth
and Fourteenth Amendments to the United States Constitution; in particular, the

rights to be secure in his person and property, and to due process.

30. Defendants’ actions deprived Complainant of these rights in violation of 42
U.S.C. § 1983.
31. All of the aforementioned actions and omissions of the Defendants complained of

by Complainant have been performed or committed by Defendants under color of
state law. Accordingly, Complainant is entitled to damages and other relief
pursuant to the authority of 42 U.S.C. § 1983.

32. Complainant further show that there is a documented history of sumilar, if not
identical, conduct by Defendants in this matter.

33.  Asadirect and proximate result of Defendants’ actions, Complainant suffered and
continues to suffer from physical injuries and serious mental anguish and
psychological and emotional stress.

34, Complainant’s injuries were the direct result of the failure of the Louisiana State

Police to property train and supervise these Defendants.

 
Case 3:21-cv-02046-TAD-KDM Document1 Filed 07/15/21 Page 5 of5PagelD#: 5

35, State law claims based upon respondeat superior are also asserted.
COUNT 2

36. Complainant re-alleges paragraphs 1- 34 of this Complaint as though fully set
forth herein.

37. The acts and conduct of Defendants alleged above constitute assault, battery,
aggravated battery, intentional infliction of emotional distress, false detention/
arrest and/or negligence under the laws of the State of Louisiana, and this Court
has pendent jurisdiction to hear and adjudicate all said claims.

WHEREFORE, Complainant demands judgment against Defendants as follows:

A. Declaring pursuant to 28 U.S.C. § 2201 and 2202 that the actions of the
Defendant set forth herein in violation of Complainant’s rights under the United
States Constitution, 42 U.S.C. § 1983 and Louisiana law.

B. Awarding to Complainant reasonable compensatory and punitive damages.

C Awarding to Complainant reasonable attorney’s fees and the costs and
disbursements of this action; and

D. Granting to Complainant such other and further relief as the court may deem just
and proper under the circumstances.

E. Complainant requests trial by jury.
Respectfully submitted,

LAVALLE B. SALOMON, APLC
700 North 2" Street

P.O. Box 14596

Monroe, Louisiana 71207

Telephone: (318) 387-1222
Facsimile: (318) 387-1273
ATTORNEY FOR COMPLAINANT

BY

 

Lavalle B. Salomon - #8599

 
